DETAILED ACTION
1.	This action is in response to application 16/648,107 filed on 03/17/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-4, 7, 10, 13, 14, 17, 20, 26-29, 31-33, and 37) in the reply filed on 06/07/2021 is acknowledged.
4.	Claim 46-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021. The examiner notes that claims 46-47 must be cancelled.


	Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation "the obtaining" in line 1. There are insufficient antecedent basis for this limitation in the claim. 


Note: Dependent claims 2-4, 7, 10, 13-14, 17, and 20 are also rejected since these claims do not fix the above claim deficiency. The contexts of the claimed invention will be best understood by the examiner if the above limitations are particularly pointed out and the subject matter noted above is distinctly claimed. In addition, examiner notes that claims 1, 2-4, 7, 10, 13-14, 17, and 20 would be allowable if 112(b) rejections are overcome. 


Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for indication of allowable subject matter: Claims 26-29, 31-33, and 37 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose a method for use in the obtaining of a target representation of a first time sample of a signal, the signal being arranged in accordance with a tiered hierarchy having multiples level of quality, the method comprising: “wherein the first processing mode is to be used when the result of the comparison indicates that the first entropy is lower than the second entropy and the second processing mode is to be used when the result of the comparison indicates that the second entropy is lower than the first entropy”.
It is noted that the closest prior art of record Hanford (US Pub. No.: 2019/0312585A1), teaches a similar method for use in the obtaining of a target representation of a first time sample of a signal (see figs. 4-5, paragraphs [0129-0130], the signal (see figs. 4-5) being arranged in accordance with a tiered hierarchy having multiples level of quality (see paragraphs [0027] and [0126], the method (see fig. 4) comprising: first (see fig. 2 unit 206, paragraph [0036]) and second reconstruction data (see fig. 2 unit 220 or fig. 3 unit 320, paragraph [0036]) useable by the decoder device (see fig. 1 unit 110); and different time samples of the signal (see fig. 4 unit 420 and fig. 5) being processed by the decoder device (see fig. 1 unit 110), however, Hanford (US Pub. No.: 2019/0312585A1), Lee et al (US Pub. No.: 2007/0206874 A1), and Bici et al. (US Pub. No.: 2014/0085415 A1), fails to teach or suggest “wherein the first processing mode is to be used when the result of the comparison indicates that the first entropy is lower than the second entropy and the second processing mode is to be used when the result of the comparison indicates that the second entropy is lower than the first entropy” as claimed. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Cheon et al. (US Pub. No.: 2011/0103701 A1) discloses a method and apparatus for encoding and decoding coding unit of picture boundary. 

	Imajo et al. (US Pub. No.: 2016/0373688 A1) discloses non-transitory computer-readable storage medium, coded data generation method and coded data generation device.

	Borer (US Pub. No.: 2007/0223582 A1) discloses image encoding-decoding system and related techniques.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485       
July 8, 2021